UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund March 31, 2015 (Unaudited) Common Stocks99.5% Shares Value ($) Automobiles & Components1.6% Lear 75,700 Banks5.5% BancorpSouth 199,300 4,627,746 BankUnited 19,700 644,978 Cathay General Bancorp 55,500 1,578,975 Comerica 97,700 4,409,201 Fifth Third Bancorp 16,900 318,565 First Horizon National 242,300 3,462,467 KeyCorp 533,700 7,557,192 Regions Financial 110,000 1,039,500 SunTrust Banks 138,500 5,690,965 Capital Goods7.0% Huntington Ingalls Industries 61,000 8,549,150 Lincoln Electric Holdings 86,200 5,636,618 Rockwell Automation 29,700 3,444,903 SPX 81,800 6,944,820 Textron 193,200 8,564,556 Timken 4,500 189,630 Trinity Industries 112,600 3,998,426 Commercial & Professional Services1.2% IHS, Cl. A 58,100 a Consumer Durables & Apparel2.8% Brunswick 133,400 6,863,430 Deckers Outdoor 47,800 a 3,483,186 Hanesbrands 111,100 3,722,961 Harman International Industries 5,600 748,328 Consumer Services1.7% Wyndham Worldwide 98,300 Diversified Financials5.6% Affiliated Managers Group 15,100 a 3,243,178 Moody's 88,600 9,196,680 Navient 130,800 2,659,164 T. Rowe Price Group 100,300 8,122,294 Waddell & Reed Financial, Cl. A 136,300 6,752,302 Energy4.7% Cameron International 122,900 a 5,545,248 FMC Technologies 12,300 a 455,223 Marathon Petroleum 20,300 2,078,517 ONEOK 160,500 7,742,520 Tesoro 85,800 7,832,682 Western Refining 15,100 b 745,789 World Fuel Services 12,600 724,248 Food & Staples Retailing2.1% Kroger 143,000 Food, Beverage & Tobacco5.1% Bunge 31,900 2,627,284 Ingredion 56,800 4,420,176 Lancaster Colony 20,100 1,912,917 Monster Beverage 70,300 a 9,729,168 Pilgrim's Pride 254,500 b 5,749,155 Tyson Foods, Cl. A 71,200 2,726,960 Health Care Equipment & Services7.9% Align Technology 40,100 a 2,156,778 Boston Scientific 557,200 a 9,890,300 C.R. Bard 24,700 4,133,545 Cigna 18,500 2,394,640 DENTSPLY International 146,800 7,470,652 Edwards Lifesciences 7,500 a 1,068,450 Health Net 139,200 a 8,420,208 Teleflex 55,200 6,669,816 Household & Personal Products.7% Energizer Holdings 26,500 Insurance2.4% Lincoln National 59,200 3,401,632 Reinsurance Group of America 27,600 2,572,044 RenaissanceRe Holdings 25,900 2,583,007 Unum Group 127,300 4,293,829 Materials3.7% Ball 28,800 2,034,432 Cabot 50,500 2,272,500 Celanese, Ser. A 136,500 7,624,890 International Flavors & Fragrances 34,100 4,003,340 Steel Dynamics 112,800 2,267,280 Westlake Chemical 17,100 1,230,174 Media1.2% News Corp., Cl. A 65,400 a 1,047,054 Starz, Cl. A 156,600 a 5,388,606 Pharmaceuticals, Biotech & Life Sciences7.9% Agilent Technologies 107,500 4,466,625 Charles River Laboratories International 81,100 a 6,430,419 Hospira 77,500 a 6,807,600 Mettler-Toledo International 27,200 a 8,939,280 PerkinElmer 90,700 4,638,398 United Therapeutics 37,100 a 6,397,339 Zoetis 91,700 4,244,793 Real Estate4.1% Corrections Corporation of America 192,279 c 7,741,153 General Growth Properties 44,100 c 1,303,155 HCP 74,500 c 3,219,145 Host Hotels & Resorts 172,800 c 3,487,104 Post Properties 43,200 c 2,459,376 Taubman Centers 49,000 c 3,779,370 Retailing8.4% Bed Bath & Beyond 112,300 a 8,621,832 Big Lots 146,200 7,021,986 Dollar General 67,500 5,088,150 Foot Locker 135,700 8,549,100 Macy's 83,600 5,426,476 O'Reilly Automotive 46,200 a 9,990,288 Semiconductors & Semiconductor Equipment4.7% Integrated Device Technology 327,700 a 6,560,554 Micron Technology 208,200 a 5,648,466 ON Semiconductor 298,900 a 3,619,679 Skyworks Solutions 94,900 9,327,721 Software & Services10.0% ANSYS 50,400 a 4,444,776 Computer Sciences 76,100 4,967,808 DST Systems 69,900 7,738,629 Electronic Arts 73,700 a 4,334,665 FactSet Research Systems 23,900 3,804,880 Fiserv 92,500 a 7,344,500 Intuit 101,200 9,812,352 NeuStar, Cl. A 63,500 a,b 1,563,370 Rovi 66,700 a 1,214,607 VeriSign 117,100 a,b 7,842,187 Technology Hardware & Equipment2.1% ARRIS Group 6,500 a 187,818 Harris 10,500 826,980 InterDigital 17,000 862,580 NetApp 113,900 4,038,894 SanDisk 86,800 5,522,216 Transportation3.7% Alaska Air Group 77,600 5,135,568 Avis Budget Group 53,400 a 3,151,401 Old Dominion Freight Line 19,800 a 1,530,540 Southwest Airlines 217,500 9,635,250 Utilities5.4% AES 94,600 1,215,610 AGL Resources 73,400 3,644,310 Calpine 344,900 a 7,887,863 Entergy 104,000 8,058,960 IDACORP 8,400 528,108 Wisconsin Energy 149,500 7,400,250 Total Common Stocks (cost $420,909,187) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,517,381) 2,517,381 d Investment of Cash Collateral for Securities Loaned3.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $17,759,335) 17,759,335 d Total Investments (cost $441,185,903) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2015, the value of the fund's securities on loan was $18,011,958 and the value of the collateral held by the fund was $18,646,105, consisting of cash collateral of $17,759,335 and U.S. Government & Agency securities valued at $886,770. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At March 31, 2015, net unrealized appreciation on investments was $108,727,659 of which $118,606,470 related to appreciated investment securities and $9,878,811 related to depreciated investment securities. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 10.0 Retailing 8.4 Health Care Equipment & Services 7.9 Pharmaceuticals, Biotech & Life Sciences 7.9 Capital Goods 7.0 Diversified Financials 5.6 Banks 5.5 Utilities 5.4 Food, Beverage & Tobacco 5.1 Energy 4.7 Semiconductors & Semiconductor Equipment 4.7 Real Estate 4.1 Money Market Investments 3.8 Materials 3.7 Transportation 3.7 Consumer Durables & Apparel 2.8 Insurance 2.4 Food & Staples Retailing 2.1 Technology Hardware & Equipment 2.1 Consumer Services 1.7 Automobiles & Components 1.6 Commercial & Professional Services 1.2 Media 1.2 Household & Personal Products .7 † Based on net assets. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Assets ($) Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 529,636,846 - - Mutual Funds 20,276,716 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2015 By: /s/ James Windels James Windels Treasurer Date: May 19, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
